Citation Nr: 1441309	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-42 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was later transferred to the RO in Wichita, Kansas.

In June 2011, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

2.  There is credible supporting evidence that a claimed in-service stressor occurred.

3.  There is medical evidence that links the diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) redefined VA's duties to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Legal Criteria

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f). 

There exist exceptions for stressor verification in specific instances, including being diagnosed with PTSD in service, stressors related to combat, fear of hostile military or terrorist activity, and prisoner-of-war.  38 C.F.R. § 3.304(f). The Veteran contends that he is entitled to service connection for PTSD based on three stressors: (1) that the Veteran saw his newborn son dead at a medical clinic in the Philippines, (2) an incident where another man rubbed his leg which led to a physical altercation and, (3) seeing dead bodies while doing building inspections after an earth quake. As such, none of the exceptions apply.  Therefore, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Analysis

As for the in-service stressor regarding the death of his preterm baby, the Veteran contends that the death resulted from his wife receiving substandard medical care at a Filipino clinic because she was initially denied access to the base hospital.  He stated that he had seen his dead baby in a specimen jar.  He noted that his wife had had a tubal pregnancy and was later told at the base hospital that the death could have been avoided.  The record contains no objective evidence of this incident but does show that he married a Filipino woman in October 1990 and she was issued a Uniformed Services identification and privilege card in December 1990.  The Veteran's parents sent in letters confirming the Veteran's account, including describing that they had to wire the Veteran money to pay the local clinic.  See statements received in April 2010 and July 2012.  Also, as described in more detail below, the March 2012 PTSD examiner found the Veteran's stressor credible based on his interview of the Veteran and a review of his behavior documented in service records and post-service treatment records.  Thus, the Board resolves reasonable doubt in favor of the Veteran and finds that there is credible supporting evidence that the claimed in-service stressor actually occurred.

The record shows that there is persuasive medical opinion evidence that links the diagnosis of PTSD to the corroborated in-service stressor.  The March 2012 PTSD examiner noted that in regard to the incident in which the Veteran stated that his wife was not allowed on base for medical treatment (birth of child), his report of this incident would meet the criteria for PTSD as his response to this event involved a state of psychological fear, helplessness and horror. The examiner observed that he did not find objective evidence that this event occurred as he described it but his subjective report was convincing to the examiner.  The examiner maintained that it was notable that the Veteran had increased use of alcohol and disciplinary problems in 1990 after this event.  He reported that he saw a female psychiatrist to assist with these feelings and it was noted in the record that he saw a female provider on two occasions but there was no mention in her notes of this event.  Her notes were focused on alcohol abuse.  It was also noted that he had had various awards and had just completed NCO school.  At the time he was to be administratively discharged from the military he had three letters of recommendations from supervisors testifying to his excellent skills and work performance on duty.  The examiner maintained that this data seemed consistent with an individual who had a good work record but was suffering from some psychological distress.  Therefore, it was the examiner's opinion that the Veteran's symptoms met the criteria for PTSD as described in the DSM IV.  The examiner observed that it was also noted and documented in the record that the Veteran's mental health providers at Levenworth, Kansas VAMC diagnosed the Veteran with PTSD after six months of treatment and that he was currently in a PTSD treatment group at the VAMC Oklahoma City and received medication for anxiety, depression, and nightmares. The examiner concluded that it was his opinion that this disorder was at least as likely or not due to or aggravated by military service.

The diagnosis of PTSD has been linked to a corroborated in-service stressor.  Thus, all three elements for service connection have been met.  Accordingly, service connection for PTSD is warranted.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


